Exhibit 10.2

EXPENSE SUPPORT AGREEMENT

This EXPENSE SUPPORT AGREEMENT (the “Agreement”) is dated as of October 27, 2016
and effective as of October 1, 2016 (“Effective Date”) by and between Industrial
Logistics Realty Trust Inc., a Maryland corporation (the “Corporation”), ILT
Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership”) and ILT Advisors LLC, a Delaware limited liability company (the
“Advisor”).

WITNESSETH

WHEREAS, the Corporation, the Operating Partnership and the Advisor are parties
to the Second Amended and Restated Advisory Agreement, dated as of October 27,
2016 (the “Advisory Agreement”), which amended and restated that certain Amended
and Restated Advisory Agreement, dated as of July 1, 2016, and capitalized terms
not otherwise defined herein shall have the meanings given them in the Advisory
Agreement;

WHEREAS, pursuant to the Advisory Agreement, the Advisor manages the day-to-day
activities and implements the investment strategy of the Corporation and is paid
certain fees for these services;

WHEREAS, the Corporation and the Operating Partnership have requested that the
Advisor help reduce certain of the Corporation’s expenses in certain
circumstances as noted in this Agreement; and

WHEREAS, the Advisor, in its pursuit to carry on a viable trade or business, has
agreed to help reduce certain of the Corporation’s expenses, in its ordinary
course in certain circumstances as noted in this Agreement, which assistance is
similar to assistance provided by other entities engaged in the Advisor’s
business to affect the marketability of the corporate entity which they advise;

NOW THEREFORE, in consideration of the covenants and the mutual promises
hereinafter set forth, the parties hereto, intending to be legally bound hereby,
mutually agree as follows:

 

  1. DEFINITIONS

As used in this Agreement, the following terms have the definitions hereinafter
indicated:

Baseline Distributions. The aggregate gross cash distributions that are declared
on all shares of the Corporation’s common stock, which shall be calculated based
on the quarterly distribution rate for Class A shares of the Corporation’s
common stock authorized by the Board of Directors of the Corporation for such
quarter.

CDFFO. Company-Defined Funds from Operations, as reported in the Corporation’s
periodic reports filed with the Securities and Exchange Commission.

 

  2. DEFERRAL OF ASSET MANAGEMENT FEES. Commencing on the Effective Date and
ending upon the termination or expiration of this Agreement:

 

  a. If, in a given calendar quarter, the Corporation’s CDFFO for that quarter
is less than the Baseline Distributions for record dates of that quarter (in
each case, a “CDFFO Shortfall”), then some or all of the Asset Management Fee
otherwise payable by the Corporation to the Advisor with respect to that quarter
shall be deferred as set forth in this Section 2(a). The amount of the Asset
Management Fee to be deferred for the given quarter shall equal the lesser of
(i) the Baseline Distributions for record dates of that quarter minus the
Corporation’s CDFFO for that quarter, or (ii) the entire Asset Management Fee
otherwise payable by the Corporation to the Advisor with respect to that
quarter.



--------------------------------------------------------------------------------

  b. Because Asset Management Fees are payable monthly by the Corporation to the
Advisor, the Advisor shall refund to the Corporation any Asset Management Fees
previously paid to the Advisor with respect to a given calendar quarter in
excess of the amount that should have been paid to the Advisor with respect to
such calendar quarter after taking into account the Asset Management Fee
required to be deferred with respect to such calendar quarter in accordance with
Section 2(a). Any such refund of Asset Management Fees payable pursuant to this
Section 2(b) shall be paid by the Advisor to the Corporation within ten (10)
calendar days following the filing by the Corporation of its first periodic
report with the Securities and Exchange Commission on Form 10-K or Form 10-Q, as
applicable, after the calendar quarter with respect to which such Asset
Management Fees were paid.

 

  c. If, in a given calendar quarter, the Corporation’s CDFFO for that quarter
is greater than the Baseline Distributions for record dates of that quarter (in
each case, a “CDFFO Excess”), then the amount of the Asset Management Fee
deferred for the given quarter shall equal zero.

Any amount of Asset Management Fee deferred pursuant to this Section 2 shall be
referred to hereinafter as a “Deferred Asset Management Fee.” All Deferred Asset
Management Fees shall be subject to conditional reimbursement in accordance with
the terms of Section 5 of this Agreement.

 

  3. EXPENSE SUPPORT PAYMENTS. Commencing on the Effective Date and ending upon
the termination or expiration of this Agreement, if, in a given calendar
quarter, a CDFFO Shortfall occurs, and the Deferred Asset Management Fee is not
sufficient to satisfy the CDFFO Shortfall for such quarter (“Deficiency”) the
Advisor shall fund, directly or indirectly, certain expenses of the Corporation
or the Operating Partnership, including but not limited to general and
administrative expenses and interest expense in an amount equal to the
Deficiency. Any payment made by the Advisor pursuant to this Section 3 to fund,
directly or indirectly, expenses of the Corporation or the Operating Partnership
shall be referred to hereinafter as a “Deficiency Support Payment.” All
Deficiency Support Payments shall be subject to conditional reimbursement in
accordance with the terms of Section 5 of this Agreement. If the sum of all
Deficiency Support Payments made with respect to a given calendar quarter causes
the Corporation to have a CDFFO Excess for such quarter, the Corporation shall
refund to the Advisor the amount of Expense Support Payments necessary to
eliminate the CDFFO Excess for such quarter.

 

  4. CAP ON DEFERRED ASSET MANAGEMENT FEE AND DEFICIENCY SUPPORT
PAYMENTS. Commencing on the Effective Date and terminating on the earlier of the
expiration or termination of this Agreement, in no event will the aggregate of
the Deferred Asset Management Fees and Deficiency Support Payments exceed $30
million (the “Maximum Amount”).

 

  5. CONDITIONAL REIMBURSEMENT. Deferred Asset Management Fees and Deficiency
Support Payments (collectively referred to hereinafter as “Reimbursable
Amounts”) shall be reimbursed by the Corporation to the Advisor subject to the
following terms and conditions:

 

2



--------------------------------------------------------------------------------

  a. Expiration of Reimbursable Amounts. Reimbursable Amounts shall, pursuant to
Section 5(c) hereof, be reduced on a dollar for dollar basis upon their
reimbursement by the Corporation to the Advisor. Any Reimbursable Amount not
reimbursed by the Corporation to the Advisor within three years after the end of
the calendar quarter in which such Reimbursable Amount originated shall be
deemed expired, and the Corporation’s obligation to reimburse such Reimbursable
Amount to the Advisor shall be cancelled, but only as to that portion of the
Reimbursable Amount.

 

  b. Dollar Amount of Reimbursements. If, in a given calendar quarter, there
exists a CDFFO Excess, then the Corporation shall make a reimbursement to the
Advisor in an amount equal to the lesser of (i) the Corporation’s CDFFO for that
quarter minus the Baseline Distributions for record dates of that quarter, or
(ii) the sum of all Reimbursable Amounts that have not expired or been repaid.

 

  c. Priority of Reimbursements. Any reimbursement made by the Corporation to
the Advisor pursuant to Section 5(b) shall be applied to Reimbursable Amounts
that have not expired or been repaid in the order of oldest to newest.

 

  d. Reimbursement Upon Liquidity Event. In connection with the completion of a
Liquidity Event, the Corporation shall reimburse the Advisor for any
Reimbursable Amounts that have not expired or been repaid pursuant to
Section 5(a); provided that the Corporation shall reimburse the Advisor under
this Section 5(d) only if the holders of the Special OP Units would be entitled
to have their Special OP Units exchanged or redeemed pursuant to the
requirements of Sections 8.7(b) and 8.7(c) of the Operating Partnership
Agreement; and provided further that the amount of the reimbursement shall equal
the lesser of (i) the sum of all Reimbursable Amounts that have not expired or
been repaid, or (ii) the maximum amount permitted to be reimbursed without
causing the general partner of the Operating Partnership to receive (or be
deemed to receive) less than the return specified by Section 8.7(c) of the
Operating Partnership Agreement. The Corporation shall pay such reimbursement to
the Advisor prior to (i) any such exchange or redemption of the Special OP Units
and (ii) any payment of any other distribution to any other party in connection
with the Liquidity Event. After the Corporation has reimbursed the Advisor to
the extent permissible under this Section 5(d), the Corporation shall have no
further obligation to pay, and the Advisor shall have no further right to
receive, any additional reimbursement of any Reimbursable Amounts.

 

  e. Non-Interest Bearing. The Corporation’s obligation to reimburse the Advisor
the Reimbursable Amounts pursuant to this Section 5 shall be a non-interest
bearing obligation.

 

  f. No Clawback. The Advisor’s obligations in the event of a CDFFO Shortfall
are limited solely to those obligations described in Sections 2, 3 and 4 of this
Agreement. The occurrence of a CDFFO Shortfall in any given calendar quarter
shall not entitle the Corporation to receive any refund of any amounts
previously reimbursed pursuant to this Section 5 or of any Asset Management Fees
(or other amounts) previously paid by the Corporation to the Advisor except as
specified in Section 2(b) of this Agreement. Notwithstanding this Section 5(f),
the terms of Section 12 of the Advisory Agreement shall continue to apply to all
reimbursements of Total Operating Expenses paid to the Advisor; provided,
however, that if Section 12 of the Advisory Agreement prohibits the payment of
all or a portion of a reimbursement payable by the Corporation to the

 

3



--------------------------------------------------------------------------------

  Advisor pursuant to this Section 5 for a calendar quarter, then such
reimbursement shall be deemed to have been earned by the Advisor in such
calendar quarter and any portion of the reimbursement that is not permitted to
be paid to the Advisor pursuant to Section 12 of the Advisory Agreement shall be
paid by the Corporation in the next calendar quarter in which Section 12 of the
Advisory Agreement permits such reimbursement.

 

  g. Termination of Advisory Agreement. Except as described in Section 5(d)
hereof, in the event of a termination or expiration of the Advisory Agreement,
any Reimbursable Amounts that have not expired or been repaid pursuant to
Section 5(a) will not become immediately due and payable. Notwithstanding the
foregoing, the agreements contained in this Section 5 shall survive any such
termination or expiration of the Advisory Agreement and shall remain operative
and in full force and effect.

 

  6. TERM; SURVIVAL. This Agreement shall continue in full force and effect
until September 30, 2019; provided, however, that (i) any obligation of the
Advisor to make payments pursuant and subject to Sections 2, 3 and 4 of this
Agreement with respect to the calendar quarter ending September 30, 2019, shall
remain operative and in full force and effect and shall survive the expiration
of this Agreement (but not any earlier termination in accordance with Section 7
below) and (ii) the agreements contained in Section 5 of this Agreement shall
remain operative and in full force and effect and shall survive any termination
or expiration of this Agreement.

 

  7. TERMINATION. This Agreement may be terminated at any time, and without
payment of any penalty, by a majority of the independent directors of the
Corporation, upon thirty (30) days’ prior written notice to the Advisor. This
Agreement and the Advisor’s obligations under Section 2 and Section 3 hereof
shall immediately terminate upon the earlier to occur of (a) the termination or
non-renewal of the Advisory Agreement by the Corporation; (b) the delivery by
the Corporation of notice to the Advisor of the Corporation’s intent to
terminate or not renew the Advisory Agreement; (c) a Liquidity Event; or (d) the
Maximum Amount has been reached pursuant to Section 4. Notwithstanding anything
in this Section 7 to the contrary, the agreements contained in Section 5 of this
Agreement shall remain operative and in full force and effect and shall survive
any such termination or expiration.

 

  8. NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Charter, the Bylaws, or
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth in the Advisory Agreement.

 

  9. ASSIGNMENT. This Agreement may be assigned by the Advisor to an Affiliate
or Affiliates with the approval of a majority of the independent directors of
the Corporation; provided, however, the Advisor shall not assign the agreements
contained in Section 2 of this Agreement to an Affiliate or Affiliates unless
the Advisor has also assigned its right to receive the Asset Management Fees
under the Advisory Agreement to such Affiliate or Affiliates. This Agreement
shall not be assigned by the Corporation or the Operating Partnership without
the consent of the Advisor, except in the case of an assignment by the
Corporation or the Operating Partnership of its obligations hereunder to a
corporation, limited partnership or other organization which is a successor to
all of the assets, rights and obligations of the Corporation or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Corporation and
the Operating Partnership are bound by this Agreement.

 

4



--------------------------------------------------------------------------------

  10. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part; provided,
however, that if the terms of Section 5 of this Agreement are held to be
unenforceable, then the Advisor may, at its option, immediately terminate
Sections 2 and 3 of this Agreement.

 

  11. GOVERNING LAW / ATTORNEY’S FEE. This Agreement shall be interpreted under
the laws of the State of Colorado without regard to the conflict of law
principles thereof. Any action brought to interpret or enforce this Agreement
shall be brought in a court of competent jurisdiction located in Denver,
Colorado, and the parties hereto consent to venue and personal jurisdiction in
any such court. The substantially prevailing party in any such litigation shall
recover its reasonable attorney’s fees and costs (including those of appeal).

 

  12. ENTIRE AGREEMENT. For so long as this Agreement shall be in force, the
terms of this Agreement shall control in the event of any conflict with the
terms of the Advisory Agreement that relate to the subject matter hereof. This
Agreement shall not, in any other way, effect, modify, amend or supersede any
other terms of the Advisory Agreement and, specifically, shall not in any way
impact the terms of the Advisory Agreement regarding the payment of other fees
and expense reimbursements to the Advisor. This Agreement shall not be changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by the parties hereto, or their respective permitted
successors or assignees.

 

  13. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver or any right, remedy, power or privilege under
this Agreement shall be effective unless it is in writing and is signed by the
party asserted to have granted such waiver.

 

  14. GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

  15. TITLES NOT TO AFFECT INTERPRETATION / SUBORDINATION. The titles of
paragraphs and subparagraphs contained in this Agreement are for convenience
only, and they neither for a part of this Agreement nor are they to be used in
the construction or interpretation hereof.

 

  16. EXECUTION IN COUNTERPARTS. This Agreement may be executed by facsimile or
PDF in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

5



--------------------------------------------------------------------------------

(Remainder of page intentionally left blank.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and attested by their duly authorized officers, on October 27, 2016.

 

INDUSTRIAL LOGISTICS REALTY TRUST INC. By:  

/s/ Thomas G. McGonagle

Name:   Thomas G. McGonagle Title:   Chief Financial Officer ILT OPERATING
PARTNERSHIP LP By: Industrial Logistics Realty Trust Inc., its Sole General
Partner By:  

/s/ Thomas G. McGonagle

Name:   Thomas G. McGonagle Title:   Chief Financial Officer ILT ADVISORS LLC
By: ILT Advisors Group LLC, its Sole Member By:  

/s/ Evan H. Zucker

Name:   Evan H. Zucker Title:   Manager